Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence S. Roach on 8/30/21.

The application has been amended as follows: 
In the claims:
Claim 5, line 11, after "the", "rearview mirror display system is in the" has been inserted. 
Claim 5, line 11, after "mode", "and" has been inserted. 
Claim 5, line 12, after "switch", "the mode of" has been inserted. 
Claim 10, line 8, after "the", "rearview mirror display system is in the" has been inserted. 
Claim 10, line 8, after "mode", "and" has been inserted. 
Claim 10, line 9, after "switching", "the mode of" has been inserted. 

Claim 12, line 8, after "the", "rearview mirror display system is in the" has been inserted. 
Claim 12, line 8, after "mode", "and" has been inserted. 
Claim 12, line 9, after "switching", "the mode of" has been inserted. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571) 270-7484.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-8988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOSEPH SUH/Primary Examiner, Art Unit 2485